DETAILED ACTION
Claims 1-12 are pending.  Claims 1-12 are considered in this Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/24/2019 has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  The initialed and dated copy of Applicant’s IDS form 1449 is attached to the instant Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 is directed to the limitations to step 1: acquiring catch production statistical data from cephalopod fisheries in northwest African waters of a plurality of years, the catch production statistical data including an operating time, an operating sea depth, an operating haul and a total catch output  (Collecting information; a Mental Process and Organizing and Tracking Information; a Certain Method of Organizing Human Activity); step 2: acquiring marine environmental data corresponding to the catch 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered both individually and as an ordered combination. As discussed above with respect to integration of the abstract idea into a practical application, the additional element being used to perform the abstract limitations stated above amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.  Applicant’s specification is silent to any type of additional elements to be used in the process, and thus the analyses are an example that any type of general purpose device/processor can be used and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus application of an abstract idea on a generic computer, as per the Alice decision and not requiring further analysis under Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the receiving and transmitting steps that were considered extra-solution activity in Step 2A above, if they were to be considered additional elements, they have been re-evaluated in Step 2B and determined to 
	Claims 2-12 contain the identified abstract ideas, further narrowing them and also adding formulas such as in Claims 4 and 8 (which also add in the abstract idea of “Mathematical Concepts/Relationships”), with no additional elements to be considered under prong 2 of the 2019 PEG, thus not integrated into a practical application, nor are they significantly more for the same reasons and rationale as above. 
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. NPL – Study on Fishing Ground of Bottom Trawl, 2016, Shanghai Ocean University, Journal of Guangdong Ocean University, Vol 36, Issue 1, p. 1-16) in view of Gong (NPL – Review on Habitat Suitability Index in Fishery Science, March 2011, Journal of Shanghai Ocean University, Vol. 20, No. 2, p. 1-31).

Regarding Claim 1, Chen teaches a cephalopod fishery forecasting method in northwest African waters based on environmental factors (p. 2/3 where cephalopods are studied), comprising the following steps: 
step 1: acquiring catch production statistical data from cephalopod fisheries in northwest African waters of a plurality of years, the catch production statistical data including an operating time, an operating sea depth, an operating haul and a total catch output (p.4-6, statistical data is retrieved such as the production data and environmental which gives information such as the total catch output, depth etc.); 
step 2: acquiring marine environmental data corresponding to the catch production statistical data, the marine environmental data including a sea surface temperature (SST) and a sea surface height 
step 3: studying a relationship between the operating haul, the operating output ratio and an average output per haul in each interval as indexes of a central fishery and the marine environmental data of the step 2; and 
step 4: establishing a suitability indexes (SI) of different environmental factors (p.5/6 multiple indexes utilized), utilizing an expert assignment method (p. 5/6 multiple indexes utilized), and obtaining distribution waters of the central fishery of cephalopod fisheries in northwest African waters, and obtaining an optimal weight case in the distribution waters for forecasting the central fishery (p. 9-11 optimization of the fishing is done utilizing the models in the waters as discussed in the paper).
Although Chen teaches calculation of multiple indexes, it does not explicitly state calculating habitat suitability indexes (HSI) under different weight cases.
Gong teaches HSIs being used under different weight cases in multiple indexes as in pgs. 7 and 8.
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the indexes and formulas for forecasting of fishing of Chen with the habitat suitability indexes using different weight classes of Gong as both are analogous art with the claimed invention teaching solutions to forecasting in fishing, it is old and well known in the art how to calculate an HSI and utilize a weight method to do so, and the combination would lead to an improved system as the inclusion of these weights would improve the accuracy of the HSI models as taught by Gong on p. 24.
Regarding Claims 2 and 11-12, Chen teaches wherein the catch production statistical data from the cephalopod fisheries in northwest African waters is data of 4-6 years (p. 4 and 5 teach the use of the data from 5 years in the region from 2012-2015).
Regarding Claim 3, Chen teaches wherein for Moroccan fisheries in the northwest Africa, marine environmental data corresponding to the catch production statistical data is acquired, the marine environmental data includes the sea surface temperature (SST), the sea surface height anomaly (SSHA) and a chlorophyll concentration Chl-a; the operating haul, the operating output ratio and the average output per haul in each interval are calculated using 1° C as an interval of the SST, and then an optimal SST range of the central fishery is obtained; the operating haul, the operating output ratio and the average output per haul in each interval are calculated using 10 cm as an interval of the SSHA, and then an optimal SSHA range of the central fishery is obtained; the operating haul, the operating output ratio and the average output per haul in each interval are calculated using 0.01-1.0, 1.0-2.0, 2.0-5.0, 5.0-20.0 or 20.0-50.0mg/m3 as an interval of Chl-a content, and then an optimal Chl-a range of the central fishery is obtained; and the operating haul, the operating output ratio and the average output per haul in each interval are calculated using 10 m as an interval of sea depth, and then an optimal sea depth range of the central fishery is obtained (Chen further discloses (see pp. 64, 65, and 67) that: a data statistical time is 2012-2015. According to model analysis, it can be known that for Atlantic coast fisheries within Moroccan jurisdiction, from November to March of the next year, the most suitable SST shows a trend of dropping by 1 °C per month. From January to March, Moroccan bottom trawl fisheries are all distributed in sea areas having the average SSHA of -50-40 cm; and the most suitable ranges of the central fishery in November and December are respectively 0-10 cm and -40-30 cm. The most suitable range of chlorophyll in months other than November is 2.0-5.0 mg/m 3. The HSI is calculated by using a chlorophyll concentration suitability index, a SST-based suitability index, the SSHA-based suitability index, and the sea depth based suitability index. Settings are made as follows: for a sea area having the highest operating haul, the SI value is 1; for a sea area having the operating haul of 0, the SI value is O; for a sea area having the operating haul greater than an average value, the SI value is 0.5; for a sea area having the operating haul less than the average value, the SI value is 0.1. The setting of 
Regarding Claim 7, Chen teaches wherein statistics on monthly total catch haul, total output and days are collected for Mauritania fisheries in the northwest Africa based on SST minimum 15°C, SSHA minimum -45 cm, sea depth minimum 15 m and corresponding intervals 1C, 10 cm and 10 m, then a catch haul ratio, an output ratio and an average output per haul at intervals of SST 1C, SSHA 10 cm and sea depth 10 m are solved, and an optimal sea surface temperature interval, an optimal sea surface height anomaly interval and an optimal sea depth interval of the central fishery in each month are thus obtained (Chen discloses that for a person skilled in the art, using the same method to collect data of Mauritania fishery, calculating the HSI, and setting different weight cases according to specific conditions to perform comparison to predict the center fishery are common technical means in the art)

Allowable Subject Matter
Claim 4-6 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening/dependent claims, and if the independent claims were amended in such a way as to overcome the 35 USC 101 rejection.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 4832972 A
Toledo-Flores; Luis J. et al.
Process for preservation of fish
US 20040249860 A1
Stechschulte, Theodore J. et al.
Apparatus for collecting, storing and transmitting fishing information

Sprague; Michael C. et al.
System, method and computer program product for aquatic environment assessment
US 20080093859 A1
Catlin; C.S.
River and tidal power harvester
US 20080228542 A1
Iwai; Katsumi et al.
Method and apparatus for cultured sea algae
US 20100319252 A1
Wilcox; Brian H.
METHOD AND APPARATUS FOR ROBOTIC OCEAN FARMING FOR FOOD AND ENERGY
US 20130206078 A1
Melberg; Rune et al.
SYSTEM AND METHOD FOR CONTROLLING FEEDING OF FARMED FISH
US 20130232867 A1
Orridge; St.Jean
OCEANIC ALGAL FOSTERING AND FISHERY INITIATING AND MAINTAINING SYSTEM
US 20170032314 A1
BORGERSON; Scott G. et al.
SYSTEM AND METHOD FOR GENERATING COMMODITY FLOW INFORMATION
US 20170003160 A1
TERRY; ROBERT MARK et al.
MARINE ANIMAL DATA CAPTURE AND AGGREGATION DEVICE
US 20170360065 A1
Gross; Peter
PROCESS AND METHOD OF SUSTAINABLE IMPROVEMENT OF SEAFOOD PRODUCTION IN OCEAN WATERS
US 20190116090 A1
Zukerman; Moshe et al.
METHOD FOR DETERMINING OPTIMAL LAYING ARRANGEMENT OF INFRASTRUCTURE LINK
US 20200170227 A1
Rishi; Hemang Ravi et al.
DECISION MAKING SYSTEM AND METHOD OF FEEDING AQUATIC ANIMALS


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        5/13/2021